DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2022 has been entered.
Claims 1-20 are pending, claims 8 and 10-20 having been withdrawn.
Claims 1-7 and 9 will be examined on the merits.

Claim Status Identifiers
In Applicant’s claims listing flied December 8, 2021, Applicant identifies claim 8 as being “(Previously Amended).”  It is noted that claim 8 is withdrawn, and Applicant is requested to correctly identify claim 8 as being withdrawn in future claim listings.

Claim Rejections - 35 USC § 112
The rejection of claims 2-4 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn based on Applicant’s amendments to the claims.
The rejection of claims 2-4 and 9 and claims 1-7 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  for the reasons provided in the previous Office Action are withdrawn; 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the marker transport" in line 4.  There is insufficient antecedent basis for this limitation in the claim since the antecedent basis is not established until later in lines 6-7, which recite “a marker transport.”  Appropriate correction is required.
Claim 2 also recites “a cleaning solution” in line 5.  It is unclear whether the cleaning solution recited in claim 2, line 5 is the same cleaning solution as the cleaning solution recited in claim 1, line 2.  Clarification is required.
Claims 3, 4 and 9 are rejected for depending on rejected claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al.
As to claims 1 and 7, Mozel discloses a cleaning system comprising: a shower connected to a reservoir filled with a cleaning solution wherein the shower is configured to dispense the cleaning solution on a belt (see Mozel Fig. 1, ref.#17, 18 and paragraphs [0036], [0038], [0151]-[0155] and [0207] where the cleaning means can include a sprayer or dripper) and a dryer configured downline from said shower (see Mozel Fig. 1, ref.#20 and paragraph [0208]).  Mozel further discloses a plurality of transport rollers of a transport wherein said belt moves with an assistance from the at least one transport roller (see Mozel Fig. 1, ref.#14 where the system is considered a transport).
Mozel does not explicitly disclose at least one cleaning roller configured to engage a transport roller wherein said belt moves with an assistance from the transport roller and wherein the at least one transport roller has the at least one cleaning roller proximally located with respect to the at least one transport roller, wherein a cleaning surface of the at least one cleaning roller is in contact with the at least one transport roller, wherein as the at least one transport roller operably turns, the at least one cleaning roller also operably spins, thereby cleaning the at least one transport roller.  Use of cleaning rollers comprising a rotational hub, an interior body and an exterior cleaning surface to clean transport rollers that assist in belt movement is known in the art (see Uragami Abstract, Fig. 1, ref.#501).  Uragami further discloses that the cleaning roller is located proximally to the transport roller and that the cleaning surface of the cleaning roller is in contact with the transport roller, wherein as the transport roller operably turns, the cleaning roller also operably spins, thereby cleaning the at least one transport roller (see Uragami Fig. 2b where the transport roller arrow shows the transport roller being rotated in a counterclockwise direction while the cleaning roller is in contact with the transport roller and the cleaning roller arrow shows the cleaning roller being rotated in a clockwise direction and Uragami machine translation paragraphs [0035]-[0037] disclosing that the cleaning roller 501 is rotatably 
The combination of Mozel and Uragami/Hamilton does not explicitly disclose that the shower is operable to dispense the cleaning solution on the inner side of the belt.  Yoshida discloses a similar cleaning system wherein it is known in the art to use a shower to clean the inner surface of an endless belt (see Yoshida paragraphs [0036]-[0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mozel and Uragami/Hamilton to include an additional wash nozzle to clean the inner surface of the belt as disclosed by Yoshida in order to prevent accumulation of foreign substances adhering to the inner surface of the endless belt (see Yoshida paragraph [0037]).
While the combination of Mozel, Uragami, Hamilton and Yoshida does not explicitly disclose a control system, use of controllers configured to control cleaning systems is known in the art and does not provide patentable significance (see Hori paragraphs [0194]-[0240]).   
As to claim 6, Mozel discloses that the system can further comprise a drip pan configured beneath said belt capable of collecting residual cleaning solution and a pump (see Mozel Fig. 1, ref.#18 and 23).  While Mozel does not explicitly disclose that the pump is disposed in said drip pan, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. as applied to claim 1 above, and further in view of JP2012-171280A to Okayama (see machine translation), JP2002-079681A to Watanabe (see machine translation) and U.S. Patent App. Pub. No. 2014/0369721 to Miyazawa et al.
Mozel, Uragami, Hamilton, Yoshida and Hori are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Mozel, Uragami, Hamilton, Yoshida and Hori does not explicitly disclose at least one ultrasonic device among a plurality of ultrasonic devices included in the transport below the belt wherein the transport comprises a marker transport and wherein the marker transport is filled with a cleaning solution and the at least one ultrasonic device agitates the cleaning solution in the marker transport which aids in cleaning a platen in the marker transport.  Okayama discloses that use of ultrasonic transducers to improve cleaning is known in the art (see Abstract) and that the ultrasonic transducer agitates cleaning solution to aid in cleaning a nozzle surface (read as platen) in a transport wherein the transport comprises an ink nozzle head (read as marker transport in a transport) (see Okayama Fig. 7, nozzle surface 52 of nozzle head 50, ultrasonic device 104; paragraphs [0087]-[0096]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the ultrasonic cleaning device of Okayama in Mozel, Uragami, Hamilton, Yoshida and Hori in order to improve cleaning of the ink nozzles (see Okayama paragraph [0008]).  While said combination does not explicitly disclose that the ultrasonic device is among a plurality of ultrasonic devices included in the transport below the belt, rearrangement of parts and duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B) and (C)).  In addition, Watanabe discloses a similar in-situ cleaning system using an ultrasonic device to aid in cleaning of the system where the ultrasonic device is located below the belt (see Watanabe Fig. 9 and 11, ref.# 16; paragraph [0036]-[0037]) and it would have been obvious to one of ordinary skill in the art at the time of filing to use an ultrasonic transducer to improve cleaning of the 
Regarding the limitation “which agitates the cleaning solution,” Okayama discloses that the device can be disposed in tray 106 which can contain the cleaning solution and Watanabe discloses that the device generates agitation in cleaning container 40 which can contain the cleaning solution.  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).  Regarding the limitation “selected based on a size of the marker transport,” changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)).
Regarding the recitation “wherein the at least one transport roller comprises at least one of: a driver roller, an idler roller, and a steering roller, wherein the plurality of transport rollers include the driver roller, the idler roller and the steering roller,” as discussed above, Mozel disclose a transport roller which is considered a driver roller.  Use of a plurality of rollers also including an idler roller and a steering roller is known in the art and does not provide patentable significance (see Miyazawa paragraphs [0053]-[0056]) and it would have been obvious to one of ordinary skill in the art at the time of filing to include idler rollers and steering rollers as is known in the art to support and keep tensioned the belt (see Miyazawa paragraph [0053]).
As to claims 3 and 4, use of controllers comprising a processor and a computer-usable medium with a computer program configured for controlling a cleaning system, such as the dispensation associated with said shower, an operation of said dryer, an engagement of the cleaning roller and operation of the ultrasonic device is known in the art and does not provide patentable significance (see Hori Figs. 17 and 18; paragraphs [0194]-[0240] where automating a manual activity is prima facie obvious – see MPEP 2144.04(III)).  Furthermore, said system is fully capable of operating in a manual mode.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,961,735 to Heitmann, Jr. et al. and/or U.S. Patent App. Pub. No. 2014/0335642 to Kal et al.
Mozel, Uragami, Hamilton, Yoshida and Hori are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, while the combination of Mozel, Uragami, Hamilton, Yoshida and Hori discloses that the dryer can be a wipe or air knife (see Mozel paragraph [0208]), the combination of Mozel, Uragami, Yoshida and Hori does not explicitly disclose that the dryer can be a vacuum.  Use of vacuums to remove cleaning solution after applying the cleaning solution is known in the art and does not provide patentable significance (see, e.g., Heitmann Fig. 1, ref.#26; col. 5, lines 29-32 and/or Kal paragraph [0117]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum as the dryer to remove cleaning solution as disclosed by Heitmann and/or Kal and the results would have been predictable (removal of cleaning solution where simple substation of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(B)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida, U.S. Patent App. Pub. No. 2009/0056749 to Hori et al., JP2012-171280A to Okayama (see machine translation), JP2002-079681A to Watanabe (see machine translation) and U.S. Patent App. Pub. No. 2014/0369721 to Miyazawa et al. as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2010/0177134 to Heo, U.S. Patent App. Pub. No. 2010/0231634 to Yokota et al. and U.S. Patent No. 6,244,944 to Elledge.
Mozel, Uragami, Hamilton, Yoshida, Hori, Okayama, Watanabe and Miyazawa are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 9, while the combination of Mozel, Uragami, Hamilton, Yoshida, Hori, Okayama, Watanabe and Miyazawa could be read as an ultrasonic device fully capable of creating a mist of cleaning solution through which the belt passes, use of ultrasonic mists in cleaning are well known in the art and does not provide patentable significance (see Heo paragraph [0049] and Yokota paragraph [0067]).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the ultrasonic device of Mozel/Uragami/Hori/Okayama/Watanabe/Miyazawa with the ultrasonic mist generator disclosed by Yokota and the results would have been predictable (cleaning of a surface with ultrasonic transducer and cleaning fluid).  Regarding the recitation that the ultrasonic device be in the shape of a puck, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).  Furthermore, use of ultrasonic cleaning to clean a belt is known in the art (see, e.g., Elledge col. 3, lines 14-20) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the ultrasonic mist to also clean the belt. 
Regarding the recitations “comprising high-frequency pressure waves above 15000 Hz” and “and wherein the at least one ultrasonic device creates the high-frequency pressure waves above 15000 Hz,” Okayama discloses that the ultrasonic transducers are operable to frequencies at 400 kHz or higher (see Okayama paragraph [0090]); and it is further noted that ultrasonic frequencies are understood to start from 20 kHz and as such, an ultrasonic transducer would inherently produce frequencies above 15000 Hz).

Claims 1-4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,621,939 to Yoshida et al. (“the ‘939 patent”) in view of U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al., JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida, U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. and U.S. Patent App. Pub. No. 2014/0369721 to Miyazawa et al.
As to claims 1, 2 and 7, Yoshida discloses an apparatus for transporting and regenerating a recording medium comprising: a transport belt 10 wherein said belt moves with an assistance from at least one transport roller 9a-9h; an Immersion bath 11 with a cleaning liquid 12 below the belt (read as a marker transport with cleaning solution) wherein the immersion bath may contain ultrasonic vibration means (read as an ultrasonic device) (see the ‘939 patent Fig. 1 disclosing belt 10, bath 11 with cleaning liquid 12 below the belt; col. 3, line 48 – col. 9, line 14 and col. 9, lines 66-67 disclosing ultrasonic vibration means in bath).  While the ‘939 patent does not explicitly disclose that the ultrasonic device is among a plurality of ultrasonic devices, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)).  Regarding the limitation “which agitates the cleaning solution,” the ‘939 patent discloses that the device can be disposed in bath containing the cleaning solution and as such is read as agitating the cleaning solution.  Regarding the limitation “selected based on a size of the marker transport,” changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)).
Yoshida does not explicitly disclose that the apparatus comprises a shower connected to a reservoir filled with a cleaning solution, wherein the shower is operable to dispense the cleaning solution on the belt for application of the cleaning solution to an inner side of the belt, wherein the reservoir is operably connected to a control system, a dryer configured down line from said shower, and at least one cleaning roller operable to engage the transport roller and wherein the transport roller has the cleaning roller proximally located with respect to the transport roller wherein the cleaning surface of the cleaning roller is in contact with the transport roller and wherein as the at least one transport roller 
The combination of the ‘939 patent and Mozel does not explicitly disclose at least one cleaning roller configured to engage a transport roller wherein said belt moves with an assistance from the transport roller and wherein the at least one transport roller has the at least one cleaning roller proximally located with respect to the at least one transport roller, wherein a cleaning surface of the at least one cleaning roller is in contact with the at least one transport roller, wherein as the at least one transport roller operably turns, the at least one cleaning roller also operably spins, thereby cleaning the at least one transport roller.  Use of cleaning rollers comprising a rotational hub, an interior body and an exterior cleaning surface to clean transport rollers that assist in belt movement is known in the art (see Uragami Abstract, Fig. 1, ref.#501).  Uragami further discloses that the cleaning roller is located proximally to the transport roller and that the cleaning surface of the cleaning roller is in contact with the transport roller, wherein as the transport roller operably turns, the cleaning roller also operably spins, thereby cleaning the at least one transport roller (see Uragami Fig. 2b where the transport roller arrow shows the transport roller being rotated in a counterclockwise direction while the cleaning roller is in contact with the transport roller and the cleaning roller arrow shows the cleaning roller being rotated in a clockwise direction and Uragami machine translation paragraphs [0035]-[0037] disclosing 
The combination of the ‘939 patent, Mozel and Uragami/Hamilton does not explicitly disclose that the shower is operable to dispense the cleaning solution on the inner side of the belt.  Yoshida discloses a similar cleaning system wherein it is known in the art to use a shower to clean the inner surface of an endless belt (see Yoshida paragraphs [0036]-[0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mozel and Uragami/Hamilton to include an additional wash nozzle to clean the inner surface of the belt as disclosed by Yoshida in order to prevent accumulation of foreign substances adhering to the inner surface of the endless belt (see Yoshida paragraph [0037]).
The combination of the ‘939 patent, Mozel, Uragami, Hamilton and Yoshida discloses a control means (see the ‘939 patent col. 5, line 66).  Furthermore, use of controllers configured to control cleaning systems is known in the art and does not provide patentable significance (see Hori paragraphs [0194]-[0240]).
Regarding the recitation “wherein the at least one transport roller comprises at least one of: a driver roller, an idler roller, and a steering roller, wherein the plurality of transport rollers include the driver roller, the idler roller and the steering roller,” as discussed above, the ‘939 patent discloses a transport roller which is considered a driver roller.  Use of a plurality of rollers also including an idler roller and a steering roller is known in the art and does not provide patentable significance (see Miyazawa paragraphs [0053]-[0056]) and it would have been obvious to one of ordinary skill in the art at 
As to claims 3 and 4, use of controllers comprising a processor and a computer-usable medium with a computer program configured for controlling a cleaning system, such as the dispensation associated with said shower, an operation of said dryer, an engagement of the cleaning roller and operation of the ultrasonic device is known in the art and does not provide patentable significance (see Hori Figs. 17 and 18; paragraphs [0194]-[0240] where automating a manual activity is prima facie obvious – see MPEP 2144.04(III)).  Furthermore, said system is fully capable of operating in a manual mode.
As to claim 6, the combination of the ‘939 patent, Mozel, Uragami, Hamilton, Yoshida, Hori and Miyazawa discloses that the system can further comprise a drip pan configured beneath said belt capable of collecting residual cleaning solution and a pump (see Mozel Fig. 1, ref.#18 and 23).  While Mozel does not explicitly disclose that the pump is disposed in said drip pan, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,621,939 to Yoshida et al. (“the ‘939 patent”) in view of U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al., JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida, U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. and U.S. Patent App. Pub. No. 2014/0369721 to Miyazawa et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,961,735 to Heitmann, Jr. et al. and/or U.S. Patent App. Pub. No. 2014/0335642 to Kal et al.
The ‘939 patent, Mozel, Uragami, Hamilton, Yoshida, Hori and Miyazawa are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, while the combination of the ‘939 patent, Mozel, Uragami, Hamilton, Yoshida, Hori and Miyazawa discloses that the dryer can be a wipe or air knife (see Mozel paragraph [0208]), the combination of Mozel, Uragami, Yoshida and Hori does not explicitly disclose that the dryer can be a vacuum.  Use of vacuums to remove cleaning solution after applying the cleaning solution is known in the art and does not provide patentable significance (see, e.g., Heitmann Fig. 1, ref.#26; col. 5, lines 29-32 and/or Kal paragraph [0117]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum as the dryer to remove cleaning solution as disclosed by Heitmann and/or Kal and the results would have been predictable (removal of cleaning solution where simple substation of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(B)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,621,939 to Yoshida et al. (“the ‘939 patent”) in view of U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al., JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2012/0055509 to Hamilton, U.S. Patent App. Pub. No. 2007/0261717 to Yoshida, U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. and U.S. Patent App. Pub. No. 2014/0369721 to Miyazawa et al. as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2010/0177134 to Heo, U.S. Patent App. Pub. No. 2010/0231634 to Yokota et al. and U.S. Patent No. 6,244,944 to Elledge.
The ‘939 patent, Mozel, Uragami, Hamilton, Yoshida, Hori and Miyazawa are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 9, while the combination of the ‘939 patent, Mozel, Uragami, Hamilton, Yoshida, Hori and Miyazawa could be read as an ultrasonic device fully capable of creating a mist of cleaning solution through which the belt passes, use of ultrasonic mists in cleaning are well known in the art and does not provide patentable significance (see Heo paragraph [0049] and Yokota paragraph [0067]).  It 
Regarding the recitations “comprising high-frequency pressure waves above 15000 Hz” and “and wherein the at least one ultrasonic device creates the high-frequency pressure waves above 15000 Hz,” it is noted that ultrasonic frequencies are understood to start from 20 kHz and as such, an ultrasonic transducer would inherently produce frequencies above 15000 Hz).

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the cited prior art does not disclose the newly added limitation of the at least one transport roller has the at least one cleaning roller proximally located with respect to the at least one transport roller, wherein a cleaning surface of the at least one cleaning roller is in contact with the at least one transport roller, wherein as the at least one transport roller operably turns, the at least one cleaning roller also operably spins, thereby cleaning the at least one transport roller.  As discussed in the above rejection, Uragami further discloses that the cleaning roller is located proximally to the transport roller and that the cleaning surface of the cleaning roller is in contact with the transport roller, wherein as the transport roller operably turns, the cleaning roller also operably spins, thereby cleaning 
While the transport comprising the marker transport with the ultrasonic device in the marker transport as recited in claim 2 above are broad recitations and can be reasonably read as being encompassed by the cited art from the previous office action, in order to promote compact prosecution, claim 2 was also interpreted more narrowly based on Applicant’s specification and claims 1-7 and 9 were also rejected based on the ‘939 patent as the primary reference (as discussed in greater detail above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714